Carpenter, J.,
(dissenting). It seems to me that the only question which properly arises upon this record is whether the court en’ed in refusing to erase the case from the docket upon a motion filed after final judgment had been rendered. Motions to erase should, as I regard the law, be made before judgment. This was made after judgment, and I think it was therefore properly overruled. The attempt to bring up any error in the record of the judgment in this way seems to me to be irregular, and a practice not to be sanctioned by this court. The court should have first opened the judgment, which it had full power to do, having been rendered at the same term, but it was not asked to do this. The defendant’s remedy, as the case stood, was I think by writ of error or motion in error, and not by a motion to erase.
But if the present motion in error is to be regarded as reaching back of the motion to erase, and as presenting regularly for our consideration the other errors assigned, then I •agree with the majority of the court that the judgment was erroneous.